Filed 6/30/21 P. v. Lim CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                B307209

           Plaintiff and Respondent,                                       (Los Angeles County
                                                                           Super. Ct. No. BA480707)
           v.

HOU LIM,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Lauren Weis Birnstein, Judge.
Affirmed.
     Laura R. Sheppard, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                      INTRODUCTION
      Appellant was sentenced to probation for spitting on a
custodial officer while incarcerated, and ordered to obey all
laws as a condition of his probation. The trial court later
found appellant violated this condition by committing a
trespass, and sentenced appellant to three years
imprisonment. On appeal, his appointed counsel filed a brief
under People v. Wende (1979) 25 Cal.3d 436 (Wende), asking
this court to independently review the record for error.
Having done so, we affirm.

                       BACKGROUND
      A. Probation Sentence
      In December 2019, the People charged appellant with a
battery by gassing upon Los Angeles County Sheriff’s
Department Deputy Young Ko, in violation of Penal Code
section 243.9, which defines “‘gassing’” to include
intentionally causing human bodily fluid to be thrown or
placed upon the person of another. At the preliminary
hearing, Deputy Ko testified that in July 2019, in response
to a report that appellant was causing a disruption in the
Twin Towers Correctional Facility, he escorted appellant
back to his cell. En route to his cell, appellant said “‘Fuck
you, man. I’m gonna write you up,’” and spat saliva upon
Deputy Ko’s face.
      A pre-plea probation report stated that appellant’s
criminal record indicated he had “‘severe psychiatric
problems.’” A 2017 prosecution for attempted robbery had




                             2
been suspended upon a finding that appellant was mentally
incompetent, but was reopened upon a finding of competence
in June 2018, after which appellant was convicted and
sentenced to two years in prison. The probation report
further stated that appellant had suffered “numerous
narcotic-related convictions.” Most recently, in March 2019,
appellant suffered a misdemeanor conviction for using or
being under the influence of a controlled substance.
      Appellant pled no contest to the gassing charge.
The trial court (Judge Terry A. Bork) suspended imposition
of sentence, and placed appellant on probation for three
years. Appellant’s probation conditions included a
requirement to obey all laws.

      B. Probation Violation
      In March 2020, the trial court (Judge Christopher W.
Dybwad) held a combined probation-violation hearing and
preliminary hearing on a robbery charge. Two Los Angeles
Police Department officers testified regarding statements
made to them by the alleged robbery victim, Daniel Oxman,
after they reported to his home in response to a 911 call.
Oxman reported that on February 27, 2020, around 1:10
a.m., he discovered a man -- whom he later identified as
appellant -- banging on the glass of his back window with a
three-foot-long metal pipe. Appellant told Oxman he wanted
money or to be allowed inside, and Oxman responded that he
would give appellant money at the front of the house.
Appellant sat in the driveway for a few minutes, then




                             3
banged on Oxman’s door with the pipe and demanded that
Oxman give him money, cook ramen for him, or let him
inside. Oxman threw $16 out of a window, and appellant
took $6. Oxman showed the police officers a surveillance
video from his home, which was played for the court and
admitted into evidence. Appellant presented no evidence.
       The court found appellant had violated his probation
condition requiring him to obey all laws, relying on the
surveillance video, which it deemed “sufficiently reliable
evidence” to find appellant had committed a trespass. The
court also held appellant to answer on the robbery charge.
       Two weeks later, appellant’s counsel represented to the
trial court (Judge Kathryn A. Solorzano) that the parties had
tentatively agreed to request dismissal of the robbery charge
in exchange for a prison sentence on the probation violation.
The matter was continued several times. In August 2020,
the trial court (Judge Lauren Weis Birnstein), apparently
accepting the parties’ previously discussed agreement,
sentenced appellant to three years imprisonment and
granted the People’s motion to dismiss the robbery charge.
Appellant timely appealed.

      C. Wende Brief
      Appellant’s appointed counsel filed a brief raising no
issues and asking this court to independently review the
record under Wende, supra, 25 Cal.3d 436. On February 18,
2021, we directed counsel to send the record and a copy of
the brief to appellant and notified appellant of his right to




                              4
file a supplemental brief within 30 days. We have received
no supplemental brief or other communication from
appellant.

                       DISCUSSION
      Neither appellant nor his appointed counsel has raised
any issue on appeal. We have independently reviewed the
record and discern no arguable issue. By virtue of counsel’s
compliance with the Wende procedure and our review of the
record, appellant has received adequate and effective
appellate review of the judgment. (See Smith v. Robbins
(2000) 528 U.S. 259, 278-279.)




                             5
                     DISPOSITION
     The judgment is affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                        6